                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    GUILLERMO TRUJILLO CRUZ,                           Case No. 19-cv-08039-HSG
                                   8                   Plaintiff,                          ORDER GRANTING EXTENSION OF
                                                                                           TIME TO COMPLETE IN FORMA
                                   9            v.                                         PAUPERIS APPLICATION
                                  10    PIERSTON, et al.,                                  Re: Dkt. No. 5
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s request for an extension of time to complete his in forma pauperis application is

                                  14   GRANTED. By January 31, 2020, plaintiff shall submit the proper in forma pauperis application

                                  15   form. The Court is already in receipt of the required Certificate of Funds in Prisoner’s Account

                                  16   and prisoner trust account statement. See Dkt. No. 3. To complete the in forma pauperis

                                  17   application, plaintiff need only complete the proper in forma pauperis application form and submit

                                  18   that form to the Court. The Clerk shall send petitioner a blank copy of the Court’s prisoner in

                                  19   forma pauperis application along with a postage paid return envelope.

                                  20          This order terminates Dkt. No. 5.

                                  21          IT IS SO ORDERED.

                                  22   Dated: December 26, 2019

                                  23                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  24                                                   United States District Judge
                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        GUILLERMO TRUJILLO CRUZ,
                                   7                                                          Case No. 19-cv-08039-HSG
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        PIERSTON, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on December 26, 2019, I SERVED a true and correct copy(ies) of the attached and
                                  15
                                               blank copy of the Court’s prisoner in forma pauperis application, by placing said
                                  16
                                       copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by depositing
                                  17
                                       said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery receptacle
                                  18   located in the Clerk's office.
                                  19

                                  20   Guillermo Trujillo Cruz ID: AA2974
                                       Pelican Bay State Prison
                                  21   P.O. Box 7500
                                       Crescent City, CA 95532
                                  22

                                  23   Dated: December 26, 2019
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25

                                  26
                                                                                          By:________________________
                                  27                                                      Nikki D. Riley, Deputy Clerk to the
                                                                                          Honorable HAYWOOD S. GILLIAM, JR.
                                  28
                                                                                          2
